Case 2:21-cv-00027-JPH-DLP Document 9 Filed 03/17/21 Page 1 of 3 PageID #: 39




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

BRAIDAN C. COY,                             )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 2:21-cv-00027-JPH-DLP
                                            )
RAYMOND T. LOWE,                            )
STATE OF INDIANA,                           )
                                            )
                         Defendants.        )

                            ORDER DISMISSING CASE

      On January 28, 2021, the Court screened Plaintiff, Braidan Coy's,

complaint and dismissed it for failure to state a plausible claim. Dkt. 6. The

Court gave Mr. Coy through March 1, 2021 to show cause why Judgment

consistent with that Order should not issue. Id. at 4. Mr. Coy has responded,

dkt. 8, but has not addressed the deficiencies explained in the Court's

screening order. See dkt. 6. Specifically, Mr. Coy has not demonstrated that

Raymond Lowe was acting under the color of state law.

      In his response, Mr. Coy alleges that "when the state appointed Mr. Lowe

. . . he was ultimately granted full or some authority or power . . . which was

only given because of a requirement by state law [and] he participated in

actions committed under color of state law." Dkt. 8 at 4. However, as

discussed in the Court's screening order, dkt. 6, "a public defender does not

act under the color of state law when performing a lawyer's traditional

functions as counsel to a defendant in a criminal proceeding." Polk County v.

Dodson, 454 U.S. 312, 324 (1981).
                                        1
Case 2:21-cv-00027-JPH-DLP Document 9 Filed 03/17/21 Page 2 of 3 PageID #: 40




      Mr. Coy addresses this by citing Smith v. Bacon, 699 F.2d 434, 436 (8th

Cir. 1983) for the proposition that "if a conspiracy is adequately pleaded, the

court appointed attorneys may be regarded as acting under color of law." Dkt.

8 at 8–9. However, Smith v. Bacon is distinguishable because Mr. Coy has not

alleged a conspiracy. The plaintiffs in Smith named as defendants two judges

and several public defenders. Smith, 699 F.2d at 435. Here, Mr. Coy has

named only one individual defendant, Mr. Lowe, and has not adequately

pleaded a conspiracy. See dkt. 1.

      Furthermore, this Court's screening order did not find that "public

defenders never act under the color of state law," see Smith, 699 F.2d at 436,

but rather that "a public defender does not act under the color of state law

when performing a lawyer's traditional functions as counsel to a defendant in a

criminal proceeding." Polk County, 454 U.S. at 324 (emphasis added).

      Mr. Coy's claims are therefore DISMISSED with prejudice. See Paul v.

Marberry, 658 F.3d 702, 704–05 (7th Cir. 2011). Final judgment will issue by

separate entry.

SO ORDERED.

Date: 3/17/2021




                                        2
Case 2:21-cv-00027-JPH-DLP Document 9 Filed 03/17/21 Page 3 of 3 PageID #: 41




Distribution:

BRAIDAN C. COY
278668
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                     3
